         Case 1:20-cv-03588-RA Document 9 Filed 08/07/20 Page 1 of 1

                                           250 WEST 55TH STREET        MORRISON & FOERSTER LLP

                                           NEW YORK, NY 10019-9601     BEIJING, BERLIN, BOSTON,
                                                                       BRUSSELS, DENVER, HONG KONG,
                                                                       LONDON, LOS ANGELES, NEW YORK,
                                           TELEPHONE: 212.468.8000     NORTHERN VIRGINIA, PALO ALTO,
                                           FACSIMILE: 212.468.7900     SAN DIEGO, SAN FRANCISCO, SHANGHAI
                                                                       SINGAPORE, TOKYO, WASHINGTON, D.C.
                                           WWW.MOFO.COM




August 6, 2020                                                         Writer’s Direct Contact
                                                                       +1 (212) 336.4341
                                                                       AdamHunt@mofo.com



Via ECF

Hon. Ronnie Abrams
U.S. District Court
Southern District of New York
Thurgood Marshall Courthouse
40 Foley Sq.
New York, NY 10007

Re:    Shimanovsky v. S.C. Johnson & Son, Inc.
       Case No. 1:20-cv-03588-RA (S.D.N.Y)


Dear Judge Abrams:

We represent Defendant S.C. Johnson & Son, Inc. (“SC Johnson”) in the above-referenced
action and write to respectfully request that the Court extend the current deadline for
SC Johnson to respond to Plaintiff’s Complaint until September 8, 2020 and adjourn the
initial status conference to a date convenient for the Court on or after September 18, 2020.
SC Johnson’s response is currently due on August 6, 2020 and the initial status conference is
scheduled for August 14, 2020. This is SC Johnson’s first request for an extension of time to
respond to the complaint and seek an adjournment of the initial status conference. Plaintiff
consents to these requests for an extension and adjournment, and they will not impact any
other case deadlines.

Respectfully Submitted,

/s/ Adam J. Hunt                     Application granted. The initial conference is hereby
                                     adjourned to September 25, 2020 at 11:30 AM.
Adam J. Hunt
                                     SO ORDERED.

                                                                 ______________________
                                                                 Hon. Ronnie Abrams
                                                                 8/7/2020



sf-4313980
